DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
I.	The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
II.	Claims 3 and 11 are objected to as being dependent upon a rejected base claim, but may be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
III.	Claims 1, 4, and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-3 of U.S. Patent No. 10,542,494 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the 10,542,494 patent teach similar limitations on operating a wireless device comprising a plurality of radio subsystems.
For example:
Regarding claim 1 the 10,542,494 patent teaches a method of operating a wireless device comprising a plurality of radio subsystems, the method comprising: obtaining parameters for each of the radio subsystems, the parameters comprising a repetition rate of polling for paging requests from other wireless devices and interference characteristics of the radio subsystem (see the 10,542,494 patent, claim 2, col. 9, lines 47-52); responsive to the obtained parameters for the plurality of radio subsystems, selecting one or more paging slots for each of the radio subsystems according to an optimization that selects different paging slots for at least two interfering radio subsystems and minimizes overhead of the wireless device entering and leaving a low power mode (see the 10,542,494 patent, claim 2, col. 9, 
Claim 4 is rejected for double patenting as well by claim 3 (col. 10, lines 22-24) of the 10,542,494 patent.
Claim 9 is rejected for double patenting as well by claim 3 of the 10,542,494 patent.

IV.	Claims 2 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-3 of U.S. Patent No. 10,542,494 B2 in view of U.S. Pub.: US 2005/0190731 A1 to Bejerano et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the 10,542,494 patent in view of Bejerano teach similar limitations on operating a wireless device comprising a plurality of radio subsystems.
For example:
Regarding claim 2 the claims of the 10,542,494 patent teach the method of claim 1 (see the 10,542,494 patent, claim 2 and claim 3) except for wherein the obtained parameters for one or more of the plurality of radio subsystems further comprises one or more quality of service (QoS) parameters; and wherein the optimization includes the obtained QoS parameters in selecting the one or more paging slots for at least one of the radio subsystems.
Bejerano teaches obtained parameters that include one or more quality of service (QoS) parameters (see paragraph [0017], slots are assigned such to avoid interference which indicates a determination of interference and reads on obtained parameters that include one or more quality of service (QoS) parameters); and wherein the optimization includes the obtained QoS parameters in assigning slots to avoid interference and collisions indicates a determination of interference and reads on wherein the optimization includes the obtained QoS parameters in selecting the one or more paging slots for at least one of the radio subsystems).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the claims of the 10,542,494 patent adapt to include wherein the obtained parameters for one or more of the plurality of radio subsystems further comprises one or more quality of service (QoS) parameters; and wherein the optimization includes the obtained QoS parameters in selecting the one or more paging slots for at least one of the radio subsystems because it would avoid interference and collision during communication as taught above in Bejerano.
Claim 10 is rejected for double patenting as well by claim 2, col. 10, lines 4-18 of the 10,542,494 patent and Bejerano.

V.	Claims 5-8 and 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-3 of U.S. Patent No. 10,542,494 B2 in view of U.S. Patent No. 10,123,272 B2 to Pullen.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the 10,542,494 patent in view of Pullen teach similar limitations on operating a wireless device comprising a plurality of radio subsystems.
For example:
Regarding claim 5 the claims of the 10,542,494 patent teach the method of claim 1 (see the 10,542,494, claim 2 and claim 3) except for wherein each of the SDRs is provided with an application programming interface (API) through which the computing device controls operation of the SDR and obtains the obtained parameters for the SDR.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the claims of the 10,542,494 patent adapt to include wherein each of the SDRs is provided with an application programming interface (API) through which the computing device controls operation of the SDR and obtains the obtained parameters for the SDR because it is well-know that API can control operations of and perform functions for various devices as described above in Pullen. 
Claim 12 is rejected for double patenting as well by claim 2, col. 10, lines 4-18 of the 10,542,494 patent and claims 4-5 of Pullen.
Claims 6 and 13 are rejected for double patenting as well by claim 2, col. 10, lines 4-18 of the 10,542,494 patent and claim 6 of Pullen.
Claims 7 and 14 are rejected for double patenting as well by claim 2, col. 10, lines 4-18 of the 10,542,494 patent and claim 3 of Pullen.
Claim 8 are 15 are rejected for double patenting as well by claim 2, col. 10, lines 4-18 of the 10,542,494 patent and claim 9 of Pullen.

Conclusion
VI.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
He et al. Pub. No.: US 2004/0105412 A1 discloses point coordinator control passing scheme using a scheduling information parameter set for an IEEE 802.11 wireless location area network including a polling based operation mode (see He, paragraphs [0006] – [0007]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J MILLER whose telephone number is (571)272-7869.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDON J MILLER/Primary Examiner, Art Unit 2647                                                                                                                                                                                                        
March 5, 2021